Proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated November 28, 1975, which, after a statutory fair hearing, affirmed a determination of the respondent Commissioner of the New York City Department of Social Services, which discontinued public assistance payments to petitioner for the benefit of herself and her two minor children. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our opinion, the determination to discontinue public assistance payments was supported by substantial evidence (cf. Crespo v Dumpson, 49 AD2d 873). Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.